     Case 3:20-cv-00396-MMD-CLB Document 19 Filed 11/23/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     CORY O’NEAL BREWER,                              Case No. 3:20-cv-00396-MMD-CLB
7                                       Petitioner,                  ORDER
8            v.
9
      WILLIAM GITTERE, et al.,
10
                                   Respondents.
11

12

13          In this habeas corpus action, the Respondents were due to file a response to

14   Petitioner Brewer’s pro se habeas petition (ECF Nos. 13, 16) by November 30, 2020 (ECF

15   No. 15).

16          On November 23, 2020, Respondents filed a motion for extension of time (ECF

17   No. 18), requesting a 60-day extension of time, to January 29, 2021, to file their response.

18   This would be the first extension of this deadline. Respondents’ counsel states in the

19   motion that the extension of time is necessary because of the time it has taken to obtain

20   the state court record. The Court finds that the motion for extension of time is made in

21   good faith and not solely for the purpose of delay, and there is good cause for the

22   extension of time.

23          It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.

24   18) is granted. Respondents will have until and including January 29, 2021, to file their

25   response to the habeas petition.

26   ///

27   ///

28
     Case 3:20-cv-00396-MMD-CLB Document 19 Filed 11/23/20 Page 2 of 2



1          It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered October 1, 2020 (ECF No. 15) will remain in effect.

3          DATED THIS 23rd Day of November 2020.

4

5

6                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
